DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7,11 and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “ironing ring” in claims 7,11 and 25 is not described as part of a bodymaker.  The specification [0030] recites “The punch bolt can optionally be interconnected to a punch of the bodymaker. The punch is configured to advance the punch bolt toward the dome die. In one embodiment, the punch bolt, punch, and the dome die are substantially concentrically aligned. The dome die can be interconnected to the bodymaker such that the dome die is substantially stationary when the indicia is formed.”  An ironing ring is described with regard to a prior art process in the background [0004] but it is not clear 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba (JP 6-156466) in view of Anderson (4,624,181).  Baba discloses a method and apparatus for forming machine readable symbols (Fig. 2) on a can body (1).  Baba discloses a punch bolt (2) which has a concave shape and recessed geometric symbols (2b) constructed at a depth for forming (translation; [0010],[0017]) symbols on a dome of a can (1; Fig. 1). Baba discloses a dome die (3) which is arranged to press an opposite surface of the can dome (Fig. 1), the dome die is constructed with geometric symbols (translation; [0016]). Regarding claims 3 and 6, Baba discloses that recessed geometric profiles are constructed on the dome die or punch bolt (translation; [0016]).  Regarding claim 7, the can is produced in a drawing and ironing bodymaker operation for making a can body (1) (translation; [0008]).  Baba discloses that it is contemplated to form convex (outwardly projecting) features on the punch bolt (translation; [0017], lines 2 and 3) but does not disclose outwardly projecting features on the dome die.
Anderson teaches that outwardly projecting structures (25) are constructed on a convex dome die (20) for forming numerals (21) and decorative designs (21a) on an exterior surface (12a) of closed dome portion (12) of a metallic container (11). Regarding claim 5, the geometric profile on the dome die are more than one numeral (Fig. 3).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the dome die of Baba to include outwardly projecting features as taught by Anderson in order to form a geometric profile which penetrate a bottom wall of the dome to a depth less than a thickness of the dome end wall as is known embossing art.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Anderson and further in view of Gwinner (3,705,122).  Baba discloses that the convex dome die surface (3a) is configured to be smooth (translation; [0011], lines 2 and 3) but does not disclose that the concave punch bolt surface is smooth.  Gwinner teaches a convex dome die (10) and smooth, concave punch bolt (32) which supports a convex surface of a metal cap (B) having a concave/concave bottom profile.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to construct the punch bolt of Baba with a smooth surface as taught by Gwinner in order to apply symbols to only one side of the dome.
Claims 9-11,14 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Engineer guy, cited by Applicant, IDS 6-3-2019) in view of Baba (JP 6-156466).  Engineer guy discloses a dome die (page 19) having recessed numerals (1,2) on a surface of the dome die constructed to produce features on a dome of can (page 20).  Engineer guy discloses (pages 12,13) that a convex dome die and . 
Claims 9-11,14 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba (JP 6-156466) in view of Gwinner (3,705,122).  Baba discloses a method and apparatus for forming symbols (Fig. 2) and decorative/ornamental features comprising characters and figures [0018] on a can body (1).  Baba discloses positioning a cup (1) in a bodymaker comprising a dome die (3) and punch bolt (2) and forming the metallic cup (1) into a metallic container body having the symbols, characters and figures embossed in the can bottom.  Baba discloses a punch bolt (2) which has a concave shape and recessed geometric symbols (2b) constructed at a depth for forming (translation; [0010],[0017]) symbols on a dome of a can (1; Fig. 1). Baba discloses a dome die (3) which is arranged to press an opposite surface of the can dome (Fig. 1), the dome die is constructed with geometric symbols (translation; [0016]). Regarding claims 11 and 25, the can is produced in a drawing and ironing .
Gwinner teaches a convex dome die (10) and smooth, concave punch bolt (32) which supports a convex surface of a metal cap (B) having a concave/concave bottom profile.  Regarding claim 26, Gwinner teaches that the concave punch bolt (32) has a non-raised surface.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to construct the punch bolt of Baba to be a smooth surface as taught by Gwinner in order to apply symbols to only one side of the dome.
 Claims 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba (JP 6-156466) in view of Gwinner (3,705,122) and further in view of Tung et al. (2008/0029523).  Baba discloses forming concave and convex features in a can bottom but does not disclose forming grooves.  Tung teaches forming grooves (16) in a dome (20) of a can (12) in a drawing and ironing tooling [0046].  The grooves (16) extend from a position more proximate to a center the dome (20) toward a peripheral edge (18) of the dome (Fig. 1).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to construct the punch bolt of Baba to include grooves in the dome die of Baba as taught by Tung in order to form strengthening structures as is known in the can forming and doming art.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, the prior art of record does not disclose, a plurality of apertures that extend through the convex surface, wherein the apertures are configured to selectively transmit a fluid to the convex surface; and an extension interconnected to the convex surface, wherein the extension is configured to extend away from the convex surface in response to a hydraulic pressure received from the fluid to selectively apply a force to the exterior surface of the closed dome portion to form the indicia, including the limitations of base claim 1.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 9, the prior art of record does not disclose a method step of wherein applying the force comprises forcing a fluid through an aperture of the dome forming die to exert a hydraulic pressure on an extension interconnected to the dome forming die to apply the force to the exterior surface of the closed end-wall, including the limitations of base claim 9.

Response to Arguments
Applicant's arguments filed 12-17-2020 have been fully considered.  Baba discloses that recessed (concave) or outwardly projecting (convex) indicia forming structures (2b) are formed on either a convex dome die (3) or a concave punch bolt (2) 
As discussed during the interview of 12-14-2020, Regarding independent claims 1,9 and 23 the term bodymaker is read as dome die and punch bolt since bodymaker structure is not claimed in the body of these claims.
Regarding claim 9, Applicant argues that Baba does not teach a visible decorative feature.  Examiner disagrees, Baba teaches [0018] “characters and figures” constructed to indicate a prize and if it is a prize to be won it has to be readable by a consumer.
The Examiner’s opinion is that the prior art teaches forming recessed or outwardly projecting features on convex dies and concave punches as Baba teaches ([0020], lines 2 and 3) “is formed on one molding surface of the inner mold or the outer mold, and this one molding surface is the bottom surface of the can”.  Baba teaches that a least one surface is smooth ([0011], line 2) and Gwinner teaches that the concave punch bolt is known to be constructed to be smooth.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koivukunnas teaches a convex dome die (20) which has features (10) including projections and recesses for forming a microstructure [0057] wherein the dome die (20) is actuated against a smooth punch bolt (50; Fig. 7). 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725